        Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 1 of 14



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                 UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                              Case No. 3:19-cv-04238-MMC
15   LLC,
                                                              Date Action Filed: July 23, 2019
16                          Plaintiffs,                       DEFENDANT OLIVIER LEMARIÉ’S
            v.                                                AMENDED ANSWER AND
17
                                                              AFFIRMATIVE AND OTHER
18   VADE SECURE, INCORPORATED;                               DEFENSES TO COMPLAINT FOR
     VADE SECURE SASU; OLIVIER                                MISAPPROPRIATION OF TRADE
19   LEMARIÉ,                                                 SECRETS UNDER DTSA (18 U.S.C. §
                                                              1836 et seq.); BREACH OF
20                                                            EMPLOYMENT AND
                            Defendants.                       CONFIDENTIALITY AGREEMENTS
21

22                                                            JURY TRIAL DEMANDED

23                                                            Original Complaint Filed: July 23, 2019

24                                                            Courtroom: 7, 19th Floor
                                                              Judge: Maxine M. Chesney
25
                                                              San Francisco Courthouse
26                                                            450 Golden Gate Avenue
                                                              San Francisco, California 94102
27

28

                                                                                  Case No. 3:19-cv-04238-MMC
             DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 2 of 14



 1          Defendant Olivier Lemarié (“Lemarié”), by and through his counsel, files this Answer and

 2   Affirmative and Other Defenses separately from Defendants Vade Secure, Inc. (“Vade Inc.”) and

 3   Vade Secure SASU (“Vade SASU”) (collectively “Vade Defendants”; collectively with Lemarié

 4   “Defendants”) to Plaintiffs Proofpoint, Inc. (“Proofpoint”) and Cloudmark, LLC’s (“Cloudmark”;

 5   collectively with Proofpoint, “Plaintiffs”) Complaint:

 6          Lemarié denies each and every matter, allegation, or thing in the Complaint except as may

 7   be affirmatively admitted or alleged herein. Moreover, to the extent any of the headings used by

 8   Plaintiffs in the Complaint constitute allegations of fact to which a response is required, Lemarié

 9   denies all the allegations contained in those headings.

10                  RESPONDING TO THE ALLEGATIONS IN THE COMPLAINT

11          Subject to and without waiving any of the affirmative defenses or available remedies set forth

12   in this Answer or otherwise available at law or equity, Lemarié responds to the separate, numbered

13   paragraphs of Plaintiffs’ Complaint as follows:

14          1.      Lemarié denies the allegations in paragraph 1.

15          2.      Lemarié admits that he was a Cloudmark employee. Lemarié denies the remaining

16   allegations in paragraph 2.

17          3.      Lemarié admits that, while a Cloudmark employee, he worked on developing

18   products for the cybersecurity market. Lemarié denies the remaining allegations in paragraph 3.

19          4.      Lemarié admits that, while a Cloudmark employee, he worked on developing

20   products for the cybersecurity market. Lemarié denies the remaining allegations in paragraph 4.

21          5.      Lemarié admits that he terminated his employment with Cloudmark during the last

22   quarter of 2016. Lemarié denies the remaining allegations in paragraph 5.

23          6.      Lemarié admits that he is now a Vade Inc. employee. Lemarié denies the remaining

24   allegations in paragraph 6.

25          7.      Lemarié admits that the Vade Defendants develop and market cybersecurity products.

26   Lemarié denies the remaining allegations in paragraph 7.

27          8.      The patent application and marketing materials referenced in paragraph 8 speak for

28   themselves. Lemarié denies the remaining allegations in paragraph 8.
                                                        1
                                                                                    Case No. 3:19-cv-04238-MMC
                       DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 3 of 14



 1          9.        Lemarié admits that Plaintiffs filed an “Exhibit L” with the Complaint, and that

 2   document speaks for itself. Lemarié lacks sufficient knowledge or information to form a belief as

 3   to the truth of the remaining allegations in paragraph 9 and therefore denies them.

 4          10.       Lemarié denies the allegations in paragraph 10.

 5          11.       Paragraph 11 states legal conclusions to which no response is required. Lemarié

 6   denies the remaining allegations in paragraph 11.

 7          12.       Lemarié admits that Plaintiffs filed a Complaint initiating this lawsuit. Lemarié

 8   denies that Plaintiffs are entitled to any remedy or relief as a result of bringing this action. Lemarié

 9   denies the remaining allegations in paragraph 12. .

10                                                 THE PARTIES

11          13.       Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

12   the allegations in paragraph 13 and therefore denies them.

13          14.       Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

14   the allegations in paragraph 14 and therefore denies them.

15          15.       Lemarié admits the allegations in paragraph 15.

16          16.       Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

17   the allegations in paragraph 16 and therefore denies them.

18          17.       Lemarié admits the allegations in paragraph 17.

19                                        JURISDICTION AND VENUE

20          18.       Paragraph 18 states legal conclusions to which no response is required. Lemarié

21   denies the remaining allegations in paragraph 18.

22          19.       Paragraph 19 states legal conclusions to which no response is required. Lemarié

23   denies the remaining allegations in paragraph 19.

24          20.       Paragraph 20 states legal conclusions to which no response is required. Lemarié

25   denies the remaining allegations in paragraph 20.

26          21.       Paragraph 21 states legal conclusions to which no response is required. Lemarié

27   denies the remaining allegations in paragraph 21.

28
                                                           2
                                                                                      Case No. 3:19-cv-04238-MMC
                 DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 4 of 14



 1          22.      Paragraph 22 states legal conclusions to which no response is required. Lemarié

 2   denies the remaining allegations in paragraph 22.

 3          23.      Paragraph 23 states legal conclusions to which no response is required. Lemarié

 4   denies the remaining allegations in paragraph 23.

 5          24.      Paragraph 24 states legal conclusions to which no response is required. Lemarié

 6   denies the remaining allegations in paragraph 24.

 7          25.      Paragraph 25 states legal conclusions to which no response is required. Lemarié

 8   denies the remaining allegations in paragraph 25.

 9                                    INTRADISTRICT ASSIGNMENT

10          26.      The first sentence of paragraph 26 states legal conclusions to which no response is

11   required. Because this action has already been assigned to the San Francisco Division of the

12   Northern District of California, Lemarié need not respond to the remaining allegations pertaining to

13   intradistrict assignment. Lemarié denies the remaining allegations in paragraph 26.

14                         ALLEGATIONS APPLICABLE TO ALL CLAIMS

15          27.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

16   the allegations in paragraph 27 and therefore denies them.

17          28.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

18   the allegations in paragraph 28 and therefore denies them.

19          29.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

20   the allegations in paragraph 29 and therefore denies them.

21          30.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit A” with the Complaint,

22   and that document speaks for itself. Lemarié further admits that he served as Vice President of

23   Gateway Technology of Cloudmark from 2010-2016 and reported directly to the Chief Executive

24   Officer. Lemarié admits that he led the development of new products for the protection against

25   email, mobile, and DNS based security threats. Lemarié denies the remaining allegations in

26   paragraph 30.

27          31.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit A” with the Complaint,

28   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 31.
                                                         3
                                                                                   Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 5 of 14



 1          32.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit A” with the Complaint,

 2   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 32.

 3          33.      Lemarié denies the allegations in paragraph 33.

 4          34.      Lemarié denies the allegations in paragraph 34.

 5          35.      Lemarié admits that Plaintiffs filed exhibits titled “Exhibit A” and “Exhibit B” with

 6   the Complaint, and those documents speak for themselves. Lemarié also admits that he served as

 7   Chief Technical Officer of Bizanga. Lemarié denies the remaining allegations in paragraph 35.

 8          36.      Lemarié admits that Plaintiffs filed exhibits titled “Exhibit A,” “Exhibit C,” “Exhibit

 9   D,” and “Exhibit E” with the Complaint, and those documents speak for themselves. Lemarié also

10   admits that he is now a Vade Inc. employee, and that Alexandre Boussinet, Xavier Delannoy, and

11   Guillaume Séjourné are now Vade SASU employees. Lemarié denies the remaining allegations in

12   paragraph 36.

13          37.      Lemarié admits that Alexandre Boussinet, Xavier Delannoy, and Guillaume Séjourné

14   worked at Cloudmark during the time Lemarié was a Cloudmark employee. Lemarié also admits

15   that, while a Cloudmark employee, he helped with the development of a product called Trident.

16   Lemarié denies the remaining allegations in paragraph 37.

17          38.      Lemarié admits that he is currently Vade Inc.’s Chief Technical Officer. Lemarié

18   also admits that Alexandre Boussinet, Xavier Delannoy, and Guillaume Séjourné are now Vade

19   SASU employees. Lemarié denies the remaining allegations in paragraph 38.

20          39.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

21   the allegations in paragraph 39 and therefore denies them.

22          40.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit F” with the Complaint,

23   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 40.

24          41.      Lemarié admits that Plaintiffs filed exhibits titled “Exhibit H,” “Exhibit I,” and

25   “Exhibit J” with the Complaint, and those documents speak for themselves. Lemarié denies the

26   remaining allegations in paragraph 41.

27          42.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit K” with the Complaint,

28   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 42.
                                                        4
                                                                                   Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 6 of 14



 1          43.     Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit L” with the Complaint,

 2   and that document speaks for itself. Lemarié lacks sufficient knowledge or information to form a

 3   belief as to the truth of the remaining allegations in paragraph 43 and therefore denies them.

 4          44.     Lemarié admits that the Vade Defendants are developing an MTA product. Lemarié

 5   denies the remaining allegations in paragraph 44.

 6          45.     Lemarié admits that he gave a presentation in 2018. Lemarié denies the remaining

 7   allegations in paragraph 45.

 8     Proofpoint and Cloudmark Protect Their Confidential and Proprietary, Including Trade

 9                                           Secret, Information

10          46.     Paragraph 46 states legal conclusions to which no response is required. To the extent

11   it does not, any agreement referenced in paragraph 46 speaks for itself, and Lemarié denies any and

12   all interpretations or characterizations of any agreement set forth in paragraph 46. Lemarié denies

13   the remaining allegations in paragraph 46.

14          47.     Lemarié admits that he was offered employment with Cloudmark as the Vice

15   President of Gateway Technology. As to the remaining allegations in paragraph 47 regarding an

16   Employee Proprietary Information and Invention Agreement (the “PIIA”), the PIIA speaks for itself,

17   and Lemarié denies any and all interpretations or characterizations of the PIIA in paragraph 47.

18   Lemarié denies the remaining allegations in paragraph 47.

19          48.     Paragraph 48 states legal conclusions to which no response is required. To the extent

20   it does not, Lemarié denies the allegations in paragraph 48.

21          49.     Paragraph 49 states legal conclusions to which no response is required. To the extent

22   it does not, Lemarié denies the allegations in paragraph 49.

23          50.     Paragraph 50 states legal conclusions to which no response is required. To the extent

24   it does not, Lemarié denies the allegations in paragraph 50.

25          51.     Paragraph 51 states legal conclusions to which no response is required. To the extent

26   it does not, Lemarié denies the allegations in paragraph 51.

27          52.     Paragraph 52 states legal conclusions to which no response is required. To the extent

28   it does not, Lemarié denies the allegations in paragraph 52.
                                                         5
                                                                                   Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 7 of 14



 1          53.       Lemarié admits that he terminated his employment with Cloudmark in the last quarter

 2   of 2016. Lemarié further admits that he is now a Vade Inc. employee. Lemarié denies the remaining

 3   allegations in paragraph 53.

 4                          COUNT I – TRADE SECRET MISAPPROPRIATION

 5             Misappropriation of Trade Secrets under the DTSA, 18 U.S.C. § 1836 et seq.

 6                                        (Against all Defendants)

 7          54.       With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 8   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

 9   responses above to paragraphs 1 through 53 of the Complaint by this reference as if set forth in their

10   entirety here.

11          55.       Lemarié denies the allegations in paragraph 55.

12          56.       Lemarié denies the allegations in paragraph 56.

13          57.       Lemarié denies the allegations in paragraph 57.

14          58.       Lemarié denies the allegations in paragraph 58.

15          59.       Lemarié denies the allegations in paragraph 59.

16          60.       Lemarié denies the allegations in paragraph 60.

17          61.       Lemarié denies the allegations in paragraph 61.

18          62.       Lemarié denies the allegations in paragraph 62.

19          63.       Lemarié denies the allegations in paragraph 63.

20          64.       Lemarié denies the allegations in paragraph 64.

21          65.       Lemarié denies the allegations in paragraph 65.

22          66.       Lemarié denies the allegations in paragraph 66.

23          67.       Lemarié denies the allegations in paragraph 67.

24          68.       Lemarié denies the allegations in paragraph 68.

25          69.       Lemarié denies the allegations in paragraph 69.

26          70.       Lemarié denies the allegations in paragraph 70.

27          71.       Lemarié denies the allegations in paragraph 71.

28          72.       Lemarié denies the allegations in paragraph 72.
                                                        6
                                                                                   Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 8 of 14



 1          73.       Lemarié denies the allegations in paragraph 73.

 2          74.       Lemarié denies the allegations in paragraph 74.

 3                                 COUNT II – BREACH OF CONTRACT

 4                    Unauthorized Disclosure and Failure to Maintain Confidentiality of

 5                                   Cloudmark Proprietary Information

 6                                            (Against Lemarié)

 7          75.       With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 8   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

 9   responses above to paragraphs 1 through 74 of the Complaint by this reference as if set forth in their

10   entirety here.

11          76.       Paragraph 76 states legal conclusions to which no response is required. Lemarié

12   denies any and all interpretations or characterizations of the PIIA in paragraph 76. Lemarié denies

13   the remaining allegations in paragraph 76.

14          77.       Paragraph 77 states legal conclusions to which no response is required. Lemarié

15   denies any and all interpretations or characterizations of the PIIA in paragraph 77. Lemarié denies

16   the remaining allegations in paragraph 77.

17          78.       Paragraph 78 states legal conclusions to which no response is required. Lemarié

18   denies any and all interpretations or characterizations of the PIIA in paragraph 78. Lemarié denies

19   the remaining allegations in paragraph 78.

20          79.       Lemarié denies the allegations in paragraph 79.

21          80.       Lemarié denies the allegations in paragraph 80.

22          81.       Lemarié denies the allegations in paragraph 81.

23                                 COUNT III – BREACH OF CONTRACT

24                                       Failure to Disclose Inventions

25                                            (Against Lemarié)

26          82.       With respect to Plaintiffs’ statement purporting to incorporate their foregoing

27   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

28
                                                        7
                                                                                   Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 9 of 14



 1   responses above to paragraphs 1 through 81 of the Complaint by this reference as if set forth in their

 2   entirety here.

 3          83.       Paragraph 83 states legal conclusions to which no response is required. Lemarié

 4   denies the remaining allegations in paragraph 83.

 5          84.       Paragraph 84 states legal conclusions to which no response is required. Lemarié

 6   denies any and all interpretations or characterizations of the PIIA in paragraph 84. Lemarié denies

 7   the remaining allegations in paragraph 84.

 8          85.       Paragraph 85 states legal conclusions to which no response is required. Lemarié

 9   denies any and all interpretations or characterizations of the PIIA in paragraph 85. Lemarié denies

10   the remaining allegations in paragraph 85.

11          86.       Lemarié denies the allegations in paragraph 86.

12          87.       Lemarié denies the allegations in paragraph 87.

13          88.       Lemarié denies the allegations in paragraph 88.

14          89.       Lemarié denies the allegations in paragraph 89.

15                                 COUNT IV – BREACH OF CONTRACT

16                Failure to Maintain and Make Available Cloudmark Company Records

17                                             (Against Lemarié)

18          90.       With respect to Plaintiffs’ statement purporting to incorporate their foregoing

19   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

20   responses above to paragraphs 1 through 89 of the Complaint by this reference as if set forth in their

21   entirety here.

22          91.       Paragraph 91 states legal conclusions to which no response is required. Lemarié

23   denies the remaining allegations in paragraph 91.

24          92.       Paragraph 92 states legal conclusions to which no response is required. Lemarié

25   denies any and all interpretations or characterizations of the PIIA in paragraph 92. Lemarié denies

26   the remaining allegations in paragraph 92.

27          93.       Paragraph 93 states a legal conclusion to which no response is required. Lemarié

28   denies the remaining allegations in paragraph 93.
                                                         8
                                                                                   Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 10 of 14



 1           94.      Lemarié denies the allegations in paragraph 94.

 2           95.      Lemarié denies the allegations in paragraph 95.

 3           96.      Lemarié denies the allegations in paragraph 96.

 4           97.      Lemarié denies the allegations in paragraph 97.

 5                                 COUNT V – BREACH OF CONTRACT

 6             Failure to Deliver Materials Containing Cloudmark Proprietary Information

 7                                            (Against Lemarié)

 8           98.      With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 9   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

10   responses above to paragraphs 1 through 97 of the Complaint by this reference as if set forth in their

11   entirety here.

12           99.      Paragraph 99 states a legal conclusion to which no response is required. Lemarié

13   denies the remaining allegations in paragraph 99.

14           100.     Lemarié denies the allegations in paragraph 100.

15           101.     Lemarié denies the allegations in paragraph 101.

16           102.     Lemarié denies the allegations in paragraph 102.

17           103.     Lemarié denies the allegations in paragraph 103.

18           104.     Lemarié denies the allegations in paragraph 104.

19                     VICARIOUS LIABILITY / RESPONDEAT SUPERIOR

20           105.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

21   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

22   responses above to paragraphs 1 through 104 of the Complaint by this reference as if set forth in

23   their entirety here.

24           106.     Lemarié denies the allegations in paragraph 106.

25                                 JOINT AND SEVERAL LIABILITY

26           107.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

27   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

28
                                                         9
                                                                                    Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 11 of 14



 1   responses above to paragraphs 1 through 106 of the Complaint by this reference as if set forth in

 2   their entirety here.

 3           108.    Lemarié denies the allegations in paragraph 108.

 4                                               JURY DEMAND

 5           109.    Lemarié need not respond to Plaintiffs’ jury demand and any allegations relating

 6   thereto.

 7                                   PLAINTIFFS’ PRAYER FOR RELIEF

 8           Lemarié denies that Plaintiffs are entitled to any relief whatsoever, either as requested in the

 9   Complaint or otherwise.

10                                LEMARIÉ’S AFFIRMATIVE DEFENSES

11           110.    By alleging the Affirmative Defenses set forth below, Lemarié does not admit or

12   concede liability on any claim brought by Plaintiffs, nor does he concede that he bears the burden of

13   proof or the burden of persuasion on any of these issues, whether in whole or in part.

14                                              FIRST DEFENSE

15                                          (Failure to State a Claim)

16           111.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to state a

17   claim(s) upon which relief can be granted.

18                                            SECOND DEFENSE

19                             (Readily Ascertainable Through Proper Means)

20           112.    Plaintiffs’ trade secret misappropriation claim(s) is barred, in whole or in part,

21   because Plaintiff(s) alleged trade secret(s) are readily ascertainable through proper means.

22                                             THIRD DEFENSE

23                                                (Modification)

24           113.    Plaintiffs’ breach of contract claim is barred, in whole or in part, based on the doctrine

25   of modification.

26                                            FOURTH DEFENSE

27                                                  (Privilege)

28
                                                         10
                                                                                     Case No. 3:19-cv-04238-MMC
                DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 12 of 14



 1          114.     Plaintiffs’ breach of contract claim is barred, in whole or in part, based on the doctrine

 2   of privilege.

 3                                             FIFTH DEFENSE

 4                                                   (Offset)

 5          115.     The amount of damages, if any, owed to Plaintiffs must be reduced or offset by the

 6   amount of damages owed to Lemarié.

 7                                             SIXTH DEFENSE

 8                                            (Failure to Mitigate)

 9          116.     Plaintiffs’ claims are barred, in whole or in part, for failure to make reasonable efforts

10   to mitigate Plaintiffs’ damages, if any, as required by law.

11                                           SEVENTH DEFENSE

12                   (Punitive Damages Unconstitutional or Not Permitted by Statute)

13          117.     Under the circumstances of this case, any award of punitive damages would violate

14   the United States Constitution and/or the California Constitution.

15                                            EIGHTH DEFENSE

16                                                  (Estoppel)

17          118.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

18   implied estoppel.

19                                             NINTH DEFENSE

20                                              (Unclean Hands)

21          119.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

22                                            TENTH DEFENSE

23                                                  (Waiver)

24          120.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

25   implied waiver.

26                                      RESERVATION OF RIGHTS

27          Lemarié reserves the right to raise additional affirmative and other defenses as they are

28   discovered or become available.
                                                         11
                                                                                    Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
     Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 13 of 14



 1                      DEFENDANT LEMARIÉ’S PRAYER FOR RELIEF

 2     Lemarié respectfully prays that:

 3     i.        The Court enter judgment on Plaintiffs’ Complaint against Plaintiffs and in favor of

 4               Defendants;

 5     ii.       The Court award Defendants their attorneys’ fees as permitted by law;

 6     iii.      The Court award Defendants their costs of suit, including reasonable litigation

 7               expenses, as permitted by law; and

 8     iv.       The Court award Defendants any additional relief the Court deems just and proper.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     12
                                                                                 Case No. 3:19-cv-04238-MMC
            DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
        Case 3:19-cv-04238-MMC Document 74 Filed 12/09/19 Page 14 of 14



 1   Dated: December 9, 2019                               BAKER & McKENZIE LLP

 2                                                         By: /s/ Mackenzie M. Martin
 3
                                                           Colin H. Murray (SBN 159142)
 4                                                          colin.murray@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
 5                                                         Two Embarcadero Center, 11th Floor
                                                           San Francisco, CA 94111-3802
 6                                                         Telephone:    +1 415 576 3000
                                                           Facsimile:      +1 415 576 3099
 7
                                                           Danielle L. Benecke (SBN 314896)
 8                                                          danielle.benecke@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
 9                                                         600 Hansen Way
                                                           Palo Alto, CA 94304
10                                                         Telephone:    +1 650 856 2400
                                                           Facsimile:      +1 650 856 9299
11
                                                           Jay F. Utley (Admitted Pro Hac Vice)
12                                                          jay.utley@bakermckenzie.com
                                                           Bart Rankin (Admitted Pro Hac Vice)
13                                                          bart.rankin@bakermckenzie.com
                                                           Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                          mackenzie.martin@bakermckenzie.com
                                                           John G. Flaim (Admitted Pro Hac Vice)
15                                                          john.flaim@bakermckenzie.com
                                                           Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                          charles.liu@bakermckenzie.com
                                                           Mark Ratway (Admitted Pro Hac Vice)
17                                                          mark.ratway@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
18                                                         1900 North Pearl Street, Suite 1500
                                                           Dallas, Texas 75201
19                                                         Telephone:     +1 214 978 3000
                                                           Facsimile:      +1 214 978 3099
20

21                                                         Attorneys for Defendants,
                                                           Vade Secure, Incorporated; Vade Secure SASU;
22                                                         and Olivier Lemarié

23

24

25

26

27

28
                                                      13
                                                                                  Case No. 3:19-cv-04238-MMC
             DEFENDANT OLIVIER LEMARIÉ’S AMENDED ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT
